Citation Nr: 1542621	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  12-33 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right knee disability, status post total knee replacement.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for bilateral shoulder disability, to include as secondary to bilateral knee disabilities.

4.  Entitlement to service connection for low back disability, to include as secondary to bilateral knee disabilities.

5.  Entitlement to service connection for depression, to include as secondary to bilateral knee disabilities and back disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jaya Shurtliff, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The appellant had active service from September 1, 1981, to December 23, 1981, for her initial period of active duty training (ACDUTRA) in the U.S. Air Force Reserves, as well as other Reserves service from July 31, 1981, to July 30, 1987.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The appellant testified at a Board hearing via videoconference from the RO in May 2013; a hearing transcript is of record.

In February 2015, the Board remanded this matter for additional development.  The claims file is now entirely contained in VA's secure electronic processing systems.  The prior remand directives were not substantially complied with; therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The appellant's contentions and a brief evidentiary summary, as well as statutes and regulations pertaining to various types of Reserve service, were included in the body of the prior Board remand; this information will not be repeated herein.  

The prior remand directed the AOJ to make additional attempts, as necessary, to obtain any outstanding service treatment or personnel records for the appellant's Reserves service, and to verify her types and periods of service.  The AOJ sent the appellant a letter in March 2015 requesting this information, but she did not provide it.  There is no indication that the AOJ attempted to obtain the outstanding medical records or service dates from any Federal agencies or records repositories.  

Additionally, the May 2015 mental health and general medical VA examiners did not respond to all questions posed in the remand directives.  The general medical examiner identified the appellant's current disabilities; however, he provided opinions only as to a direct incurrence link to service for some disabilities, without addressing the question of aggravation by a period of active service.  The examiner also did not address secondary causation or aggravation for all disabilities, as previously directed.  The examiner did provide an opinion regarding secondary incurrence for the shoulders, which indicates that the appellant began to have shoulder pain after her first knee surgery, but that because the knees have not been determined to be service-connected, the shoulders are not service-connected on a secondary basis.  Similarly, the mental health VA examiner stated that the appellant's diagnosed major depressive disorder was likely caused by pain and limitations due to her knee disabilities, but noted that those were not yet service-connected.  An addendum opinion is required to address all aspects of direct and secondary service connection, with consideration of any additional service records obtained and verification of the appellant's types of service in the Reserves.

With regard to the TDIU claim, the VA general medical examiner indicated that the appellant could not work due to her severe back and knee pain.  The VA mental health examiner indicated that the appellant's major depressive disorder would likely have severe effects on both sedentary and physical employment.  If necessary upon remand, additional development should be conducted in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Make additional attempts, as necessary, to obtain any outstanding service treatment or personnel records for the appellant, including any examination or report of medical history after September 1985, and to verify active service periods including ACDUTRA and IDT through July 1987.  

Requests must be made to the appropriate agencies and/or records repositories until a determination is made that the records or information do not exist or that further efforts to obtain them would be futile.

All requests and responses for such records should be documented, and all records received must be associated with the claims file.  If any records are not available, notify the appellant of the attempts and any further attempts that will be made, and allow an opportunity to provide any missing records.

2.  After completing the above, forward the entire claims file to the May 2015 VA examiners for mental health and non-mental health disabilities, as appropriate (or to another appropriate examiner if those individuals are not available) for an addendum opinion regarding the etiology of the claimed bilateral knee, shoulder, and back disabilities and depression, to include any effects on employability.  The examiner should be provided with a list of any verified ACDUTRA and IDT dates.  

The examiner should respond to the following, based on review of the entire claims file:

(a)  Is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed disabilities of the knees, back, shoulders, or mental health diagnosis were incurred or aggravated by disease or injury during a period of active duty or ACDUTRA? 

Or, were any of these current disabilities incurred or aggravated by injury during a period of IDT?  

The examiner must respond to both the incurrence and aggravation components of this section, with consideration of the specified periods of service.

   (b)  If not, for secondary service connection: 

Is it at least as likely as not that any currently diagnosed disabilities of the back, shoulders, or mental health diagnosis were proximately caused by the right or left knee disability?  

Or, is it at least as likely as not that any currently diagnosed disabilities of the back, shoulders, or mental health diagnosis were proximately aggravated (meaning worsened beyond its natural progression) by the bilateral knee disabilities?  If aggravation is found, identify the baseline level of disability prior to aggravation, to the extent possible.

The examiner must respond to both the causation and aggravation components of this section.


(c)  In responding to all of the above, the examiner must provide an explanation for each opinion offered.  The examiner need not specifically reference each piece of evidence, but the reasons provided should be consistent with the available lay and medical evidence.

The appellant is competent to report pain and other observable symptoms, and her lay statements should be considered together with the other available lay and medical evidence.  

If the examiner chooses to reject the lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If an opinion cannot be provided without speculation, the examiner should explain why a non-speculative opinion cannot be offered.

4.  As noted above, the two May 2015 VA examiners provided opinions that the Veteran could not work due to her back and knees, and that her major depressive disorder would have severe effects on all employment.  

Accordingly, if the appellant's back, knee, or mental health disabilities are not found to be service-connected, conduct any additional development indicated for the TDIU claim based on service-connected conditions, to include obtaining a description of the effects of the back or knees without considering the effects of nonservice-connected conditions.  

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

